Citation Nr: 1102904	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for benign paroxysmal 
positional vertigo (BPPV), to include as secondary to the 
Veteran's service connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter is on appeal from an October 2009 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran served in the Air Force from July 1951 
to July 1955 and is claiming entitlement to service connection 
for his BPPV as a secondary condition to his service-connected 
bilateral hearing loss.  To facilitate adjudication of the claim, 
the evidence includes opinions from December 2009 and January 
2010.  The opinion provided in December 2009 is adequate in its 
addressing whether the Veteran's BPPV was caused or aggravated by 
his sensorineural hearing loss.  However, the Board determines 
that clarification is required by the VA examiner who provided 
the January 2010 as to the nature and etiology of the Veteran's 
BPPV.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").

Specifically, the evidence establishes a current diagnosis of 
BPPV, which has been characterized by symptoms of balance 
problems, visual disturbance, and a feeling as if things were 
"jumping around."  A VA examination in September 2007 also 
noted symptoms of headache, blurry vision and a downbeating 
nystagmus.  

Similar symptoms were noted during active duty in May 1967, where 
the Veteran complained of a history of severe headaches and dizzy 
spells.  He also complained of episodes of dizziness in August 
1968 and February 1970.  However, on both occasions, he was 
diagnosed with transient vestibulitis rather than BPPV.  

Based on this evidence, the VA examiner opined in January 2010 
that it was not likely that the Veteran's BPPV was the same as or 
a result of his acute vestibulitis.  No rationale was provided.  
Specifically, the reasons and bases for this opinion do not 
sufficiently articulate how a diagnosis of vestibulitis in 
service is distinguishable from his current diagnosed BPPV.  
Clarification is warranted.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (held that the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).

Additionally, it is not clear that the VA examiner's opinion was 
based on an accurate reading of the evidence.  For example, the 
examiner noted only one episode of vestibulitis.  As was noted 
above, the Veteran was actually treated twice for vestibulitis 
while on active duty, specifically in August 1968 and February 
1970.  Moreover, while the examiner believed that the Veteran's 
complaints of dizziness were related to headaches he occasionally 
experienced while on active duty, there were no complaints of 
headaches on either of the evaluations in August 1968 or February 
1970.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) ("a 
thorough medical examination is one that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one")(internal 
quotations omitted).  

Given these discrepancies, clarification of the reasons and bases 
provided as part of her opinion provided in January 2010 is 
necessary.




(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Acquire any VA treatment records that are 
available from the VA Medical Center in 
Tampa, Florida, for the time period since 
February 2010.  If the Veteran has undergone 
any further private treatment for his BPPV, 
the RO should also attempt to acquire these 
records after obtaining the Veteran's 
authorization.  

2. Return the claims file to the examiner who 
provided the opinion in January 2010 to 
clarify her reasons and bases as to whether 
it is as least as likely as not (i.e. a 50% 
probability or greater) that the Veteran's 
diagnosed BPPV had its onset in service or is 
otherwise etiologically related his active 
duty service.  The examiner must address and 
discuss the significance, if any, of the 
Veteran's episodes of dizziness and diagnoses 
of vestibulitis in 1968 and 1970.

The claims folder must be provided to the VA 
examiner as well as a copy of this remand.  
The examiner is requested to provide thorough 
reasons and bases in support of the opinion 
rendered in 2010, and should specifically 
address how the Veteran's current BPPV 
symptomatology differs from the symptoms he 
exhibited while on active duty service, and 
also provide an opinion as to whether 
vestibulitis may be an indicator or precursor 
to BPPV.  

If the examiner who provided the January 2010 
opinion is no longer available, the claims 
folder should be forwarded to another VA 
examiner for his or her opinion.  A new 
examination is not necessary unless deemed so 
by the examiner.

Rationale should be provided with each 
requested opinion.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated with a 
supporting explanation.

3.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

